       Case 2:17-cr-00039-HB Document 45 Filed 08/18/20 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :           CRIMINAL ACTION
                                        :
             v.                         :
                                        :           NO. 17-039
JAMES DONAGHY                           :

                               MEMORANDUM

Bartle, J.                                         August 18, 2020

            The Court has before it the motion of defendant James

Donaghy for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).

                                    I

            On January 19, 2017, a federal grand jury returned a

four-count indictment against defendant James Donaghy, charging

him with:    (1) enticement of a minor to engage in illicit sexual

conduct, in violation of 18 U.S.C. § 2422(b); (2) manufacture of

child pornography, in violation of 18 U.S.C. § 2251; (3) receipt

of child pornography, in violation of 18 U.S.C. § 2252(a)(2);

and (4) possession of child pornography, in violation of 18

U.S.C. § 2252(a)(4)(B).     On April 25, 2017, defendant entered

pleas of guilty to all charges in the indictment, pursuant to a

written plea agreement with the government.

            On August 29, 2017, this Court sentenced defendant to

180 months imprisonment to be followed by 10 years of supervised

release.     Defendant is currently serving his sentence at the
       Case 2:17-cr-00039-HB Document 45 Filed 08/18/20 Page 2 of 9



Federal Correctional Institution at Fort Dix (“FCI Fort Dix”) in

New Jersey.   His anticipated release date is November 4, 2029.

                               II

          Defendant’s motion for compassionate release relies on

section 3582(c)(1)(A) as recently amended by the First Step Act.

It provides, in relevant part:

          The court may not modify a term of imprisonment once
          it has been imposed except that—
          (1)    in any case—
                (A)   the court, upon motion of the
                Director of the Bureau of Prisons, or
                upon motion of the defendant after the
                defendant has fully exhausted all
                administrative rights to appeal a
                failure of the Bureau of Prisons to
                bring a motion on the defendant’s behalf
                or the lapse of 30 days from the receipt
                of such a request by the warden of the
                defendant’s facility, whichever is
                earlier, may reduce the term of
                imprisonment (and may impose a term of
                probation or supervised release with or
                without conditions that does not exceed
                the unserved portion of the original
                term of imprisonment), after considering
                the factors set forth in section 3553(a)
                to the extent that they are applicable,
                if it finds that—
                      (i) extraordinary and compelling
                      reasons warrant such a reduction
                      . . .

                and that such reduction is consistent
                with applicable policy statements issued
                by the Sentencing Commission.


           Defendant has exhausted his administrative remedies,

and we turn first to the elements that a defendant must meet


                                    2
       Case 2:17-cr-00039-HB Document 45 Filed 08/18/20 Page 3 of 9



under section 3582(c)(1)(A)(i) to obtain a reduction in

sentence.   It provides that a court may order compassionate

release for “extraordinary and compelling reasons” but only if

the reduction in sentence is “consistent with applicable policy

statements of the Sentencing Commission.”

            Congress has also enacted 28 U.S.C. § 994(t) which

provides:

            The Commission, in promulgating general
            policy statements regarding the sentencing
            modification provisions in section
            3582(c)(1)(A) of title 18, shall describe
            what should be considered extraordinary and
            compelling reasons for sentence reduction,
            including the criteria to be applied and a
            list of specific examples. Rehabilitation of
            the defendant alone shall not be considered
            an extraordinary and compelling reason.

The application note 1(A) of section 1B1.13 of the Sentencing

Guidelines explains that “extraordinary and compelling reasons”

exist where the defendant is:      (1) “suffering from a terminal

illness” including among others “advanced dementia”; (2)

“suffering from a serious physical or medical condition”; (3)

“suffering from a serious functional or cognitive impairment”;

or (4) “experiencing deteriorating physical or mental health

because of the aging process.”      The latter three grounds also

require that the impairment “substantially diminishes the

ability of the defendant to provide self-care within the



                                    3
       Case 2:17-cr-00039-HB Document 45 Filed 08/18/20 Page 4 of 9



environment of a correctional facility and from which he or she

is not expected to recover.”

                                   III

          Defendant asserts that compassionate release should be

granted because he:    (1) suffers from several serious medical

conditions, including “heart arrythmia, heart palpitations, and

heart disease”; (2) is obese with a BMI of 34; (3) has “non-

obstructive coronary artery disease”; and (4) is a “habitual

daily cigarette and marijuana user.”       Defendant maintains that

his heart arrythmia has been “recently discovered” and “has not

been treated due to the outbreak of the [coronavirus].”          He

further reports that some of his medical records “were lost and

need to be tracked down” and that he continues to receive

“inadequate care” at FCI Fort Dix.       According to defendant,

these “comorbidity factors” along with the “impossibility of

social distancing” “creates an exponentially greater risk of

death or irreparable harm” for him.

          With respect to the pandemic, defendant provides

extensive information about the potential dangers to those in

prison facilities who cannot engage in social distancing or take

other salutary measures necessary to mitigate the spread of

coronavirus.   He requests a sentence of time served, or in the

alternative, a period of home confinement.


                                    4
       Case 2:17-cr-00039-HB Document 45 Filed 08/18/20 Page 5 of 9



          The Government opposes defendant’s motion.          It

disputes defendant’s characterization that his medical

conditions are as serious as he claims.        It asserts that

defendant’s “medical records demonstrate mild cardiac issues,

none of which require treatment . . . and do not justify his

release for health-related concerns.”       According to the

Government, defendant’s medical conditions are “appropriately

managed at the facility.”     The Government further maintains that

compassionate release should not be granted because defendant

“poses an extreme danger to the community” and should be

required to serve the sentence that this Court imposed for his

criminal conduct.

          According to Bureau of Prisons health records,

defendant reported heart arrhythmia and palpitations to BOP

medical staff on numerous occasions and his most recent

electrocardiogram (“EKG”) showed a “normal sinus rhythm.”             He is

listed as having cardiac arrhythmia, but he has not been

assigned any medication for his heart conditions.         Defendant’s

medical records do not show any additional requirements for

further treatment for his heart conditions, other than follow-up

monitoring.   On April 3, 2020, defendant had a medical

examination and it did not include a diagnosis of “non-obtrusive

coronary artery disease,” as indicated by him.         Defendant also

has a previous diagnosis of hyperlipidemia (high cholesterol)

                                    5
       Case 2:17-cr-00039-HB Document 45 Filed 08/18/20 Page 6 of 9



and suffers from dental problems.       His last recorded weight was

225 pounds, with a BMI of 30.5, just above level 30, which the

Center for Disease Control classifies as obese.         There is

nothing in his medical records to suggest defendant’s weight

impedes his ability to be ambulatory, or that he has any

physical restrictions or limitations.

          The Court is, of course, mindful of the devastating

worldwide pandemic and the special dangers the highly contagious

coronavirus poses for the defendant and all others in prison.

However, the COVID-19 pandemic does not warrant the release of

every federal prisoner with health conditions that make them

more susceptible to the disease.        See United States v. Roeder,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020).         The Bureau of

Prisons, including FCI Fort Dix, has in place protocols to deal

with this disease and the Attorney General has issued two

directives to the Bureau of Prisons concerning early release of

inmates, which it is following.

          Based on the current record, defendant has not

established that his heart conditions, obesity, and former

smoker status constitute serious medical conditions as defined

in the Sentencing Guidelines.      The serious medical condition

under the Sentencing Guidelines must be an impairment which

“substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional

                                    6
       Case 2:17-cr-00039-HB Document 45 Filed 08/18/20 Page 7 of 9



facility and from which he or she is not expected to recover.”

Defendant clearly does not meet this requirement.

          Even if defendant has the requisite serious medical

conditions, the Court’s analysis does not end here.          Section

3582(c)(1)(A) requires the Court to consider the “factors set

forth in section 3553(a) to the extent they are applicable”

before the Court may reduce his sentence.        These factors include

the need to:   “reflect the nature and circumstances of the

offense and the history and characteristics of the defendant”;

“reflect the seriousness of the offense”; “promote respect of

the law”; and “afford adequate deterrence to criminal conduct.”

          In this regard, defendant claims that he is “truly

sorry for his crime which will never be repeated.”          He reports

that he has “attempted to better himself while being

incarcerated, through work, deep thought and prayer, and the

taking of numerous educational courses” and an apprenticeship in

maintenance repair.    If granted release, defendant will live

with his mother, father, and wife in Philadelphia and plans to

work at his former employer as a facility supervisor for a

clothing company.     While the court applauds defendant for any

strides he has made toward rehabilitation, these factors alone

do not allow for his release.      Under 28 U.S.C. § 994(t),

Congress has made it clear: “[r]ehabilitation of the defendant

alone shall not be considered an extraordinary and compelling

                                    7
       Case 2:17-cr-00039-HB Document 45 Filed 08/18/20 Page 8 of 9



reason” for compassionate release.        In any event, his

rehabilitation, good works, and family circumstances do not

outweigh other section 3553(a) factors which support the need

for him to serve the sentence imposed.

          This Court cannot ignore the seriousness of

defendant’s criminal conduct.      As noted before, defendant pled

guilty of a crime involving an extended period of sexual

exploitation of a 13-year-old child.        At the time of the crime,

defendant was three times the age of the victim and went to

great lengths to manipulate and take advantage of her.          He

devised a fake business and an alter ego to coerce the victim

into sharing graphic images and videos.         “Child pornography

harms and debases the most defenseless of our citizens.”              United

States v. Williams, 553 U.S. 285, 307 (2008).         Defendant’s

crimes are of the most serious nature and underscore the danger

defendant poses to the community.        He has not provided any

evidence to suggest otherwise.      Additionally, defendant has only

served approximately one-third of his sentence.         Releasing him

now would not appropriately reflect the nature and circumstances

of his offenses, promote just punishment, or afford adequate

deterrence to criminal conduct.         See section 3553(a).

          The Court, taking all the relevant facts into account,

finds that defendant James Donaghy has not established

extraordinary and compelling reasons that warrant his

                                    8
       Case 2:17-cr-00039-HB Document 45 Filed 08/18/20 Page 9 of 9



entitlement to compassionate release.       Accordingly, the Court

will deny the motion of defendant for compassionate release

under 18 U.S.C. § 3582(c)(1)(A).




                                    9
